Citation Nr: 0933126	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected multiple excision and 
cryotherapy scars, residuals of basil cell carcinoma, of the 
head and arms.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran an increased rating, to 30 
percent, effective from August 16, 2001, for his scars of the 
head and arms resulting from basil cell carcinoma.  The 
Veteran subsequently initiated and perfected an appeal of 
this disability rating determination.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his scars of the 
head and arms, residuals of his basil cell carcinoma.  He was 
last examined by VA in January 2006, at which time numerous 
scars of the face and head were noted and described.  
Disfiguring scars of the face, head, or neck, such as the 
Veteran's, are generally rated under Diagnostic Code 7800, 
which includes evaluation criteria based on certain 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  Such characteristics include 
the size, shape, and texture of any present scars, as well as 
any variations in skin pigmentation, underlying tissue loss, 
or similar findings.  Diagnostic Code 7800 also requires 
adjudicators to take into account "unretouched color 
photographs" of the disfigurement in question.  However, 
review of the record in the present case does not indicate 
that photographs were taken, and no explanation has been 
given for this lapse.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (3) (2008).  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Also, during the June 2009 Travel Board hearing the Veteran's 
representative argued that recent records show that the 
Veteran's service-connected scars are beginning to affect 
underlying tissue.  

Therefore, remand is required in order to afford the Veteran 
a more complete VA medical examination.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  VA's duty to assist includes providing 
a medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatological examination for the purpose 
of determining the severity and scope of 
his service-connected scars of the head 
and arms.  The examiner must be provided 
with the Veteran's claims folder in 
conjunction with the examination, and 
should indicate review of the same in the 
examination report.  Any tests and studies 
deemed necessary by the examiner should be 
accomplished at this time.  Unretouched 
color photographs of the whole facial area 
should be taken and those photographs 
should be included in the claims folder 
for Board review.  

The examiner must also report the presence 
or absence of the regulatory criteria, to 
include the following:  whether the 
Veteran has visible or palpable tissue 
loss over the areas affected by his scars; 
gross distortion or asymmetry of one, two, 
or three or more features or paired sets 
of features (nose, chin, forehead, eyes 
(inclusive of eyelids), ears (auricles), 
cheeks, and lips); or any of the following 
characteristics: (1) a scar five or more 
inches (13 or more centimeters) in length; 
(2) a scar at least one-quarter inch (0.6 
centimeters) wide at the widest part; (3) 
surface contour of a scar elevated or 
depressed on palpation; (4) scar adherent 
to underlying tissue; (5) skin hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 square centimeters); (6) 
skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
centimeters); (7) underlying soft tissue 
missing in an area exceeding six square 
inches (39 square centimeters); and/or (8) 
skin indurated and inflexible in an area 
exceeding six square inches (39 square 
centimeters).  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

